Title: Thomas Barclay to John Adams, 22 May 1784
From: Barclay, Thomas
To: Adams, John


        
          Dear Sir
          Paris 22d. May 1784—
        
        I am favor’d with your letter Covering one from Mess: Hope & Co. relative to the Draughts on Mr. Jay which were twice paid. and I am much obliged to you for the Trouble you have had—
        The Trunk which you Mention was left by Mr. Ridley, but No Key that I Can hear of, there is another Trunk of yours here, Exclusive of a very small one, and a quantity of Cloaths— I Do not beleive I Can Engage a person to be depended on to go to the Hague with your things— But if you are at a loss. on this head, I Can, and will with pleasure send My Servant Charles with such of your things as you order, He has lived with Me upwards of a year, and is I Beleive as Honest as most Domestics— He is heartily at your service on this occasion, therefore do not decline his going if it will be the least Usefull to you— Your large Trunk was opned at the Custom House, being stop’d at the Barriere as it was passing to this House— A smith did the business as there was No Key, and I Beleive if the things go on to the Hague it will be Necessary to Repack them— This is the account Mr. Champion gives Me, who attended the Examination at the Custom house—
        There is also here a parcil of Books belonging to you, Be particular in your Instructions relative to Every thing—
        I Believe, but am Not quite Certain, that I am Clear of any Engagement respecting Auteuil, and that the matter is done with—
        I have Examind Very Carefully the account of the acceptances which you gave Me, and I find in page 18, you mention No. 55 dated 6th. July 1780 favor of Joseph Carleton 550 florins presented by Mess: De Neufville & son the 24th. July 1781— The first of the set, Letter O— and in page 36, you describe the same Bill, Exact in All its Circumstances, as presented by Mess: De Neufvilles the 8th. July 1782—
        You will oblige Me if you will Examen Your Book, and give me some Information respecting this Matter— If I send Charles to the Hague I will return by him the papers you gave me to Compare with

the Copies you made of your Vouchers, and perhaps You wou’d incline to furnish your account Current with the United States— I shall also take that Opportunity of procuring the Original Bills of Exchange from Mess Fezeaux & Grand, & Mess: Willinks—
        I am with great Respect / and Esteem / Dear Sir / Your Very Obed Sevt.
        
          Thos Barclay
        
      